PER CURIAM.
Affirmed. See Farinas v. State, 569 So.2d 425, 429 (Fla. 1990) (holding: "Absent fundamental error, an issue will not be considered for the first time on appeal"); Millen v. Millen, 122 So.3d 496 (Fla. 3d DCA 2013) (same); Fla. Admin. Code § 65-2.046(1)(b) (providing that an appellant must exercise the right to appeal "within 90 calendar days" from the "date of the Department's written notification of denial or a request or other action which aggrieves the petitioner when that denial or action is other than an application decision or a decision to reduce or terminate program benefits").